      6:21-cv-00086-RAW Document 4 Filed in ED/OK on 08/23/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

 BIRDELLA LOVE RAHHAL,

        Plaintiffs,
                                               Case No.21-CIV-086-RAW
 v.

 U.S. JEW LAW INFORCE – OKEMAH,

        Defendant.

                                OPINION AND ORDER

       Before the court are the Plaintiff’s Complaint [Docket No. 2] and Plaintiffs= Motion

for Leave to Proceed In Forma Pauperis & Supporting Affidavit [Docket No. 3].

       Plaintiff’s Motion to Proceed In Forma Pauperis indicates that she is unemployed

and unmarried. She owns no real property, a vehicle valued at $1,000 and has no money

in the bank. She purportedly receives $1,090.00 gross per month from The U.S. Jew Govt

IRS-Amen and reports no monthly debt obligations but “might need to find a home soon.”

Plaintiff’s Motion to Proceed In Forma Pauperis is GRANTED.

       Plaintiff is proceeding pro se in this matter. The court construes liberally the

pleadings of all pro se litigants. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).



                                        Complaint

       Plaintiff filed her Complaint against the Defendant, stating as follows:

              The hurry need a clean up of egyptians…cattle, dogs cats trailer living and
              every races in own. Countrys to stay now not later our Jew life livelihood
              have been brokedown by other races trashes evils doings want out now..
     6:21-cv-00086-RAW Document 4 Filed in ED/OK on 08/23/21 Page 2 of 5




       Plaintiff alleges in her Complaint “the evil thing is out been out of control need reign

in to stays;” however, she cites no specific allegations nor requests any discernible relief

from the court. The essence of Plaintiff’s claim seems to revolve around certain violations

by loose Egyptian cattle and a trailer house on her birthright property.

       In the Complaint, Plaintiff cites numerous Bible verses, but sets forth no arguable

claim, nor set of facts which would constitute a claim in law or fact, against the Defendant,

U.S. Jew Law Inforce – Okemah. The relief sought by Plaintiff is stated as follows: “My

own God given right always not what others want who don’t belong here.”

                                      28 U.S.C. ' 1915

       Plaintiff’s arguments are quite similar to what the Tenth Circuit has rejected as

“hackneyed tax protester refrain.” United States v. Chisum, 502 F.3d 1237, (10th Cir. 2007).

Further, Plaintiff’s arguments are “completely lacking in legal merit and patently

frivolous.” Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990).

       The court reviews the filings presented by Plaintiff pursuant to Section 1915 of the

United States Code, Title 28, which states as follows:

              (2) Notwithstanding any filing fee, or any portion thereof, that may have been
              paid, the court shall dismiss the case at any time if the court determines thatB
                      (A) the allegation of poverty is untrue; or
                          (B) the action or appeal—
                             (i) is frivolous or malicious;
                             (ii) fails to state a claim on which relief may be granted; or
                             (iii) seeks monetary relief against a defendant who is immune
                             from such relief.

28 U.S.C.A. ' 1915(e)(2).

       A complaint is frivolous Awhere it lacks an arguable basis either in law or in fact.@
     6:21-cv-00086-RAW Document 4 Filed in ED/OK on 08/23/21 Page 3 of 5




Further, the term frivolous Aembraces not only the inarguable legal conclusion, but also the

fanciful factual allegation.@ Neitzke v. Williams, 490 U.S. 319, 325 (1989). A plaintiff is

not required to make out a perfect case in their complaint. Rather, AIt suffices for him to

state claims that are rationally related to the existing law and the credible factual

allegations.@ Lemmons v. Law Firm of Morris and Morris, 39 F.3d 264 (10th Cir. 1994).

                                     Sua Sponte Dismissal

         ASua sponte dismissals are generally disfavored by the courts.@ Banks v. Vio

Software, 275 Fed.Appx. 800 (10th Circ. 2008). A court shall dismiss a case at any time,

however, if the court determines that the action fails to state a claim on which relief may

be granted, or seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C. ' 1915(e)(2)(B)(ii) and (iii).

         Indeed, the Tenth Circuit Court of Appeals has stated that a district court is required

to dismiss an IFP claim that is frivolous or malicious, fails to state a claim on which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief. Trujillo v. Williams, 465 F.3d 1210, 1216 n.5 (10th Cir. 2006).

         The court may sua sponte dismiss an action pursuant to ' 1915 when Aon the face

of the complaint it clearly appears that the action is frivolous or malicious.@ Hall v.

Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991). AThe term >frivolous= refers to >the

inarguable legal conclusion= and >the fanciful factual allegation.=@ Id. (citation omitted).

Further, a Atrial court may dismiss a claim sua sponte without notice where the claimant

cannot possibly win relief.@ McKinney v. State of Oklahoma, 925 F.2d 363, 364 (10th Cir.

1991).

                                                3
     6:21-cv-00086-RAW Document 4 Filed in ED/OK on 08/23/21 Page 4 of 5




       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint “must

contain: (1) a short and plain statement of the grounds for the court’s jurisdiction. . . ; (2)

a short and plain statement of the claim showing that the pleader is entitled to relief; and

(3) a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a). To be sufficient, the statement

must “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Although pro se pleadings are held to a less

stringent standard than ones drafted by lawyers, a pro se litigant must “‘follow the same

rules of procedure that govern other litigants.’” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (quoting Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994)).

                                          Conclusion
       In this case, the tirade of indistinguishable claims and circumlocution employed by

Plaintiff in expressing her allegations, along with her method of designating a defendant

leaves the court attempting to sort out what she is asserting and against whom. Further,

the relief she is seeking and the basis for the court’s jurisdiction are indeterminable. The

allegations listed in the complaint do not create a claim upon which this lawsuit can

proceed.

       IT IS THEREFORE ORDERED as follows:

       1. Plaintiff’s Motion for Leave to Proceed in forma pauperis is GRANTED.



                                               4
6:21-cv-00086-RAW Document 4 Filed in ED/OK on 08/23/21 Page 5 of 5




 2. Plaintiff’s action is found to be frivolous and fails to state a claim upon which

    relief can be granted and the matter is therefore dismissed without prejudice.



 Dated this 23rd day of August, 2021.




                                    ______________________________________
                                    HONORABLE RONALD A. WHITE
                                    UNITED STATES DISTRICT JUDGE
                                    EASTERN DISTRICT OF OKLAHOMA




                                        5
